Citation Nr: 0017735	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for coronary artery 
disease, rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran retired in May 1979, having completed over 20 
years of active duty. 

In an October 1999 rating action, the evaluation for the 
service connected bronchial asthma was increased from 0 
percent to 30 percent, effective in October 1996.  In a 
letter dated in April 2000, the veteran wrote his service 
representative, indicating that he was satisfied with the 30 
percent rating, but disagreed with the effective date of the 
rating.  The veteran's representative has argued that this 
letter should be considered a timely Notice of Disagreement 
(NOD) to the October 1996 effective date.  The Board notes 
that this statement was received within one year of the 
notification of the October 1999 rating action, and refers 
the issue of entitlement to an earlier effective date to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.     

REMAND

The veteran has contended that service connection is 
warranted for an acquired psychiatric disorder.  The Board 
concludes that further development is required before final 
action is taken on the veteran's claim in this regard.  

Among the veteran's service connected disabilities is a 
psychophysiologic gastrointestinal disorder.  This disorder 
was initially rated under Diagnostic Code 9502, as 
psychological factors affecting gastrointestinal condition.  
Effective in October 1996, the 9500 series of Diagnostic 
Codes dealing with psychophysiologic conditions was deleted.  
Under the revised 38 C.F.R. § 4.126 (d), when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  See 61 Fed. Reg. 52,700 
(1996)

Currently, the veteran is rated at 0 percent for this 
disorder under Diagnostic Code 9424, as a conversion 
reaction, and this Diagnostic Code is under the general 
heading of mental disorders.  

The Board further notes that the veteran has provided, in a 
fax dated in April 2000, a lengthy list of treatment both in 
service and subsequent to discharge.  While it appears that 
some of these reports are of record, it is not demonstrated 
that the RO has secured all of these records.  Given that the 
RO has already determined that the veteran has some form of 
mental disorder (a conversion reaction) which is the result 
of service, the Board finds that his claim for service 
connection for an acquired psychiatric disorder is plausible.  
As the veteran has therefore submitted a well grounded claim, 
the duty to assist attaches, and the RO must assist the 
veteran in obtaining the records he has specifically noted.  

Finally, the Board notes that the veteran has not been 
provided with a recent psychiatric examination.  The RO has 
made reference, in the October 1999 SSOC to a VA examination 
in January 1980 in which there were no psychiatric disability 
reported.  However, as the veteran's representative has 
contended, the December 1979 examination was requested to 
review the veteran's physical condition, and does not appear 
to have been conducted by a mental health professional.  

The veteran has further contended that an increased rating is 
warranted for a cardiac disorder.  Initially, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

Prior to January 1998, the criteria for the 30 percent rating 
were met following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, where 
ordinary manual labor is not feasible.  For a 60 percent 
rating to be appropriate, there must be a typical history of 
acute coronary occlusion or thrombosis, with history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible.  38 C.F.R. § 4.104, Part 4, Code 
7005.  Additionally, a 40 percent rating under the provisions 
of Diagnostic Code 7101 is appropriate when the diastolic 
blood pressure is 120 or more, with moderately severe 
symptoms.  

Under the current criteria, a 30 percent rating is 
appropriate for arteriosclerotic heart disease (Coronary 
artery disease) where workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or;
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  For a 60 
percent rating to be appropriate, there must be more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent  38 C.F.R. § 4.104, Part 4, Code 
7005 (1999) 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

The veteran was most recently examined for compensation 
purposes by the VA in April 1999.  At that time, the veteran 
refused specific testing, such as a electrocardiogram (EKG), 
chest X-ray, echocardiogram, or stress thallium scan.  A 
private medical report, later in April 1999, reviewed a prior 
EKG, and indicated that additional testing was required.  

In the October 1999 supplemental statement of the case 
(SSOC), it was noted that the follow-up testing had not been 
conducted, and that the VA was not able to have METs 
estimated.  While exercise testing appears not to have taken 
place, due at least in part to the intransigence of the 
veteran, no attempt has been made to determine the level of 
activity that would lead to dyspnea, fatigue, angina, 
dizziness, or syncope, and express this in METs.  Such a 
determination is medical in nature, and hence outside of the 
expertise of the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).   Without this evidence, the Board is 
unable to rate the veteran's cardiac disorder under the 
current criteria. 

Accordingly, the Board concludes that the following 
development is required before final action is taken on the 
veteran's claim:

1.  The RO should review the April 2000 
letter from the veteran, and determine 
which reports mentioned are already of 
record.  After securing appropriate 
releases for records in private 
facilities, the RO should obtain all 
records not already in the claims folder.  
In so doing, the RO should utilize all 
appropriate steps to obtain these 
records.  In particular, if there are any 
service medical reports not of record, 
the RO should query National Personnel 
Records Center (NPRC) and document all 
correspondence.  

2.  The veteran should be scheduled for a 
special psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  In 
particular, the examiner should be asked 
to determine if any current psychiatric 
symptomatology is related to or the 
result of the service-connected 
conversion reaction.  All appropriate 
tests should be undertaken, and any 
conclusions supported by reference to 
specific findings.  The claims folder 
should be made available to the examiner 
prior to the studies to review the 
reports of treatment in service, along 
with the reports of post service 
treatment, to specifically include any 
records obtained above.  

3.  The veteran should be scheduled for a 
special cardiac examination.  In view of 
the veteran's reluctance to obtain 
testing from the VA, consideration should 
be given to having this examination on a 
fee basis.  The claims folder should be 
made available to the examiner prior to 
the examination to review the results of 
any diagnostic studies, particularly any 
studies in reports of treatment received 
as a result of this REMAND.  Utilizing 
the steps set forth in 38 C.F.R. § 4.104, 
Note (2), the examiner should either 
determine or estimate the METs.  Any 
conclusions should be reported in detail, 
and supported by reference to specific 
findings.  

When the requested development is completed, the RO should 
review the case.  If the benefits sought are not granted, the 
veteran and representative should be provided with an 
appropriate SSOC.  They should also be given a reasonable 
period to respond.  The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



